UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 a Delaware corporation 1752 East Avenue J#266 Lancaster, CA93535 213-694-1888 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 day. x Yeso No We are not required to submit electronically nor post on our website any Interactive Date Files pursuant to Rule 405 of Regulation S-T. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares outstanding of our Common Stock is 130,519,822 as of November 22, 2010. Of these, 56,169,822 shares are unrestricted shares held by non-affiliates. The number of shares outstanding of our Preferred Stock is 18,500 as of November 22, 2010. There are no other classes of stock. TABLE OF CONTENTS Unaudited Financial Statements 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Controls and Procedures 11 Legal Proceedings 12 Exhibits 12 Signatures 13 2 WRITERS' GROUP FILM CORP. [A Development Stage Company] CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, $
